Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 3/29/21 is acknowledged.  Claims 4-8, 11-13, 15-18, 21, 23-24, 28, and 31-38 were canceled.  Claims 1-3, 9-10, 14, 19-20, 22, 25-27, 29-30, and 39 are pending and are under examination. 
Information Disclosure Statement
See paragraphs 3 and 4 on p. 2 of the prior Office Action filed 1/7/21. 
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior claim objections are withdrawn. 
Specification
In light of applicant’s amendments to the specification, the prior specification objection is withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejection under the written description requirement of first paragraph of 35 U.S.C. 112(a) is withdrawn. 
In light of applicant’s claim amendment, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following. See below. 
Claims 22, 25-27, 29-30, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The prior rejection of claim 22 is maintained because 1) it is unclear whether claim 22 is an independent claim, or a dependent claim of claim 1; and 2) the metes and bounds of the subject matter of the claim is not clear.  Because the claim is directed to a “label”, the claim limitation, “means to fix said indicator to said article” appears to go beyond the scope of the claimed invention because “the article” is a limitation that is structurally not part of the claimed label. Furthermore, because the article is initially claimed in the intended use claim language, e.g., “for attachment to an article”, the “article” is considered an intended use limitation.  For examination purposes, the Office will consider claim 22 as a dependent claim of claim 1, and the article as an intended use limitation. 
	Claim 25 is rejected because “as defined in;” is unclear. 
The prior rejection of claims 27 and 30 is modified because the scope of each claim is unclear.  Because the claim language, “effective for,” is considered intended use claim language, it is unclear how the claim language in each claim further defines the method claim. 
The prior rejection of claim 39 is maintained because it is unclear whether claim 39 is an independent claim or is dependent on claim 1.  For examination purposes, the Office will consider claim 39 as a dependent claim of claim 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means to fix said indicator to said article in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 14, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (WO 01/10471 A1, previously cited and cited in IDS).
As to claim 1, Patel discloses an indicator for confirming successful ethylene oxide (EtO) exposure wherein said indicator comprises a solid support (e.g., indicator layer is composed of a polymeric binder, p. 4 et seq.) treated with a dye selected from the group comprising: bromothymol blue, chlorophenol red, cresol red, mordant blue 9, fast violet B, oil red O, and Prussian blue (e.g., p. 7 et seq.). Patel properly reads on the claim language, “to form a chemical bond between the dye and the solid support, because Patel discloses the same claimed solid support and dye, and thus, the claimed property must be necessarily present in Patel’s indicator.

As to claim 3, Patel discloses the solid support is a cellulose based paper on p. 7 et seq.
As to claim 9, Patel discloses the solid support comprising more than one of the dyes claimed in claim 1 because Patel discloses on p. 6 having a polymeric binder containing at least one ETO indicator. 
As to claims 10 and 14, Patel discloses metal chelates on p. 10. 
As to claim 22, Patel discloses a label comprising an indicator and an adhesive for attachment to an article (see sterilization indicator can also be prepared in the form of stickers on p. 13; and p. 6 for adhesive regarding the “means to fix said indicator to said article”). 
As to claims 25, 26 and 29, Patel teaches a method to confirm successful EtO exposure comprising exposing an article to EtO for a defined period of time, wherein the article comprises the indicator of claim 1.  See Example 3 which discloses the coatings were exposed to ETO for a few hours on p. 17. 
As to claims 27 and 30, see p. 15 et seq., and 112 rejections above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harvey et al. (“Harvey,” US Pub. No. 2014/0000392, previously cited)
See Patel supra.
As to claims 19 and 20, Patel does not specifically disclose a guanidinium salt as the chaotrope.  Harvey discloses in e.g., [0008], "chaotropic salts" include any substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact.) Preferably, a chaotropic salt is said to inactivate any nucleic acid amplification inhibitors present in the biological source, by precipitation, by inducing the inhibitor to irreversibly bind to the matrix, or by causing substantially irreversible denaturation of the inhibitor. Suitable chaotropic salts include guanidinium salts such as guanidine isothiocyanate, guanidine thiocyanate, guanidine hydrochloride, sodium iodide, sodium perchlorate, potassium iodide, sodium isothiocyanate, urea, or combinations thereof.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
As to claim 39, Patel does not specifically disclose a kit comprising the indicator of claim 1.  Harvey discloses in e.g., [0050], kits that can be made to incorporate a device along with any combination of associated equipment or reagents, storage systems, containers, or the like.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Patel’s indicator of claim 1 into a kit because it would help the user to easily identify all the necessary components to perform the analysis.  Moreover, because a kit would usually contain some form of instructions on how to use the device, it would be obvious to one having ordinary skill in the art to have a kit to provide instructions for the user.   
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Applicant argues:
“Claim 1 has been amended to recite “a solid support treated with a dye to form a chemical bond between the dye and the solid support, wherein the dye is selected from the group consisting of” the explicitly recited dyes. This configuration is not disclosed or suggested by Patel, because Patel discloses a device that can be “self-supporting” or merely “coat[ed]” on a “substrate”.  The substrate of Patel, therefore, does not chemically bond with any component of its indicator device, and this conclusion is 
	The Office respectfully disagrees.  First, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I) and (II).  Based on e.g., p. 13, lines 25-40 of Patel, Patel does not limit his indicator to being self-supporting because Patel explicitly discloses “though the device could be self-supporting polymer film containing the activator and indicator, it is desirable to prepare the device on substrate.”  Thus, persons skilled in the art would recognize that Patel’s indicator may be broadly interpreted to include a broader disclosure of indicators, which may include self-supporting indicators or indicators prepared on a substrate.  Second, where the claimed and prior art apparatus claims are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.  Applicant’s claimed invention recites an indicator comprising a solid support made of e.g., cellulose based paper and treated with a dye, e.g., bromothymol blue.  Patel, like applicant’s claimed invention, explicitly discloses an indicator comprising a solid support . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/29/2021